Citation Nr: 0523020	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sacroiliac disorder.

2.  Entitlement to service connection for residuals of 
circumcision.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from February 1950 
to March 1953.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

Service connection for a sacroiliac disorder was denied by 
the RO in rating decisions dated July 1964, April 1972, 
January 1973, April 1973, May 1973, November 1973 and 
September 1979.  In an April 1997 rating decision, the RO 
declined to reopen the claim on the basis that new and 
material evidence had not bee received.  

Also in the April 1997 rating decision, the RO denied service 
connection for residuals of circumcision on the basis that 
the claim was not well-grounded.  The veteran disagreed with 
the April 1997 rating decision, but did not timely perfect an 
appeal.  

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for disorders of the 
sacroiliac, left shoulder, and heart, and for residuals of 
circumcision.  In a March 2002 rating decision, the RO denied 
the left shoulder and heart claims, reopened and denied the 
back claim, and declined to reopen the circumcision residuals 
claim on the basis that new and material evidence had not 
been received.  The veteran disagreed with the March 2002 
rating decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in September 
2003.  

While the RO treated the veteran's March 2001 circumcision 
residuals claim as a request to reopen a previously denied 
claim, the Board finds that such treatment was not 
appropriate.  In Glynn v. Brown, 6 Vet. App. 523, 528 (1994), 
the United States Court of Appeals for Veterans Claims (the 
Court) (previously the Court of Veterans' Appeals) stated 
that "a decision that a claim was not well grounded is a 
denial that there is a claim; it is not a final denial or 
disallowance of a claim."  Accordingly, as there was no prior 
final denial of the veteran's circumcision residuals claim, 
there is no predicate requirement that the veteran submit new 
and material evidence prior to addressing the issue on the 
merits.  

The Court in Glynn also held that a decision that new and 
material evidence has not been submitted is not a final 
denial or disallowance of a claim.  Accordingly, the April 
1997 decision that the veteran's sacroiliac claim should not 
be reopened does not constitute the last final denial of his 
back claim.  The September 1979 decision is the last final 
denial of that claim.

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in May 
2005.  The transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in his September 2003 VA Form 9, the 
veteran raised the issue of entitlement to service connection 
for trench mouth.  That issue has not been adjudicated by the 
RO and is not on appeal.  The Board refers that issue back to 
the RO for appropriate action.

The issues of entitlement to service connection for a left 
shoulder disorder, cardiovascular disorder and residuals of 
circumcision are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1979 rating decision, the RO 
denied service connection for a sacroiliac disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1979 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran has a current sacroiliac disorder; the 
service medical records show treatment for a back injury; 
there is of record competent medical evidence relating the 
current sacroiliac disorder to the in-service back injury.


CONCLUSIONS OF LAW

1.  The September 1979 denial of service connection for a 
sacroiliac disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the September 1979 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a sacroiliac disorder is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).

3.  A sacroiliac disorder was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sacroiliac disorder.

The veteran seeks to reopen a claim of entitlement to service 
connection for a sacroiliac disorder, which was denied by the 
RO in September 1979. 

The Board points out that although the RO reopened the 
sacroiliac claim in April 1997 and adjudicated the claim on 
the merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1979, April 1997, and March 2002 
rating decisions, by the July 2003 statement of the case 
(SOC), and by the February 2004 and June 2004 supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations, of the need to submit new and material evidence 
on his claim, and of the particular deficiencies in the 
evidence with respect to his claim.  More significantly, a 
letter was sent to the veteran in March 2003, with a copy to 
his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2003 VCAA letter, the RO informed the veteran that 
"[t]he law states that we must make reasonable efforts to 
help you get evidence necessary to support your claim.  We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies[...  
]We will also assist you by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2003 letter told the veteran 
"[y]ou must give us enough information about [your] records 
so that we can request them from the person or agency who has 
them.  It's still your responsibility to make sure these 
records are received by us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the March 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation].  

The Board finds that March 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  The claim was then readjudicated by the RO in 
February 2004 and June 2004.  Moreover, the Court recently 
held in Mayfield, supra, that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  In short, the Board 
concludes that the provisions of the VCAA have been complied 
with to the extent required under the circumstances presented 
in this case.

Pertinent Law and Regulations 

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).  The veteran filed his claim to 
reopen in March 2001, prior to this date.  Therefore, the 
earlier version of the law is applicable in this case.  
Accordingly, the law states that 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins, 12 Vet. App. 209, 
but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the 
concept of a well-grounded claim).]

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
sacroiliac disorder.  

At the time of the September 1979 rating decision, the record 
contained the veteran's service medical records, showing that 
he was treated in January 1951 for back complaints, and that 
he was diagnosed in March 1952 with lumbago.  The record also 
contained several buddy statements from fellow servicemen, 
attesting to their knowledge of the veteran's back complaints 
in service, as well as the veteran's account that he injured 
his back in service and suffered back pain.  

A December 1971 report from H.I.M., M.D. included his opinion 
that the veteran had spondylosis deformans, based on x-ray 
evidence, and that his "pain and disability had a reasonable 
origin while on duty in the armed service."  

In a March 1972 VA examination, a low back strain was noted 
by history only.  A September 1973 VAX diagnosed chronic low 
back pain, pathology undetermined.  A June 1979 VA 
examination provided a diagnosis of chronic low back strain.

A June 1979 examination by neurologist K.A., M.D., showed a 
diagnosis of a probable ruptured lumbar disc or discs.  The 
examiner included his opinion that, "[t]here is no question 
in my mind that this patient's original [...] back problem 
originated while serving in the Army during the period from 
1950-1953."  An intercurrent injury in 1972 was found only 
to have aggravated the existing problem.

Treatment records from A.L.S., M.D., show treatment of the 
veteran since 1953 for low back problems.  In October 1972, 
he provided an opinion that the 1972 intercurrent injury 
aggravated a service connected injury.  

R.H.B., M.D., R.J.B., M.D., F.L.F., M.D.,  also attested to 
the veteran's back complaints, but did not provide medical 
nexus evidence.  

In September 1979, the RO obtained an opinion by the Director 
of the VA Compensation and Pension Service.  The Director was 
not identified as a physician or medical professional.  The 
opinion essentially stated that the in-service back 
complaints were acute and transitory and are not related to 
his then current complaints.

The RO denied the veteran's claim in September 1979, 
primarily because the veteran's service separation 
examination showed normal findings for the back.  The RO 
concluded that the veteran's in-service injury was acute and 
had resolved at the time of separation.

Since the September 1979 rating decision, in addition to 
treatment records showing ongoing complaint of low back 
problems, the veteran was afforded an examination in December 
2001 which resulted in a diagnosis of degenerative arthritis 
of the back.  

More significantly, a July 1975 report of R.A.A. M.D. was 
submitted by the veteran in September 2003 showing his 
opinion that the veteran "apparently has a mild compression 
fracture of some old date, probably when his jeep overturned 
while he was in the service."  

The veteran testified at a Travel Board hearing in May 2005.  
He stated that he suffered a Jeep accident while on active 
duty, that this resulted in a back injury for which he was 
treated at a dispensary but not hospitalized, and that he has 
complained of back symptoms ever since.

The Board finds that the July 1975 report, received in 
September 2003, constitutes new and material evidence with 
respect to the back claim.  In essence, the finding that the 
veteran has a compression fracture that was probably incurred 
in service addresses the principal reason for the denial of 
the claim in September 1979, i.e., that the evidence showed 
that the veteran's back injury had resolved at separation.  
Such evidence was not previously submitted to agency 
decision-makers; it that bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and it so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Accordingly, the Board finds, as did the RO, that new and 
material evidence has been received, and the claim is 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, although in the April 1997 rating decision the RO 
declined to reopen the claim and adjudicate it on the merits, 
the RO subsequently reopened and adjudicated the claim on the 
merits in the March 2002 rating decision.  

In addition, the veteran has not limited his presentation to 
the matter of submission of new and material evidence, but 
has amply set forth her contentions as to why he believes 
that service connection should be granted on numerous 
occasions.  Under these circumstances, the Board believes 
that Bernard concerns have been satisfied.  Remanding the 
claim to the RO for additional adjudication would, in the 
opinion of the Board, constitute a fruitless exercise, which 
would serve only to further delay ultimate resolution of this 
case.  

The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.

(ii) Duty to assist/standard of review  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claims has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran underwent a VA 
examination in December 2001, the results of which are 
reported below.  The veteran submitted numerous private 
medical records, and the RO obtained the veteran's service 
medical records.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a VA Travel Board hearing 
and he presented personal testimony at a hearing chaired by 
the undersigned Veterans Law Judge in May 2005.  The 
veteran's  representative has also submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Merits discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the sacroiliac.  The 
veteran was diagnosed by H.I.M., M.D. in December 1971 with 
spondylosis deformans.  He was also diagnosed in July 1975 by 
R.A.A. M.D. with a compression fracture.  The veteran has 
also been diagnosed with a probable ruptured lumbar disc and 
with degenerative arthritis.  Accordingly, the first Hickson 
element is conceded.

With respect to the second Hickson element, while the service 
separation examination contains normal findings, the service 
medical records clearly show that the veteran was treated in 
January 1951 with heat pads to the back.  He was diagnosed in 
March 1952 with lumbago.  Accordingly, the Board finds that 
the second Hickson element is met.

With respect to the third Hickson element, as noted above, 
there are four medical nexus opinions of record.  H.I.M., 
M.D. stated in December 1971 that the veteran's "pain and 
disability had a reasonable origin while on duty in the armed 
service."  Similarly, Neurologist K.A., M.D., found in June 
1979 that, "[t]here is no question in my mind that this 
patient's original [...] back problem originated while serving 
in the Army during the period from 1950-1953."  An 
intercurrent injury in 1972 was found only to have aggravated 
the existing problem.

A.L.S., M.D., stated that he had treated the veteran since 
1953 for low back problems, and provided an opinion that the 
1972 intercurrent injury aggravated a service connected 
injury.  

R.A.A. M.D. found in July 1975 that the veteran "apparently 
has a mild compression fracture of some old date, probably 
when his jeep overturned while he was in the service."  

While none of the physicians who offered nexus opinions 
apparently reviewed the veteran's service medical records, 
but based their opinions on the veteran's account, as stated 
above, the service medical records show that he suffered an 
in-service injury to his back.  The Board also notes that, 
although the veteran has been afforded several VA 
examinations, none has included a medical nexus opinion.  The 
September 1979 opinion by the Director of the VA Compensation 
and Pension Service is not identified as a medical opinion.  
As there is no medical nexus evidence of record that refutes 
the four opinions that relate the veteran's sacroiliac 
disorder to service, the Board places greater weight of 
probative value on the four positive nexus opinions than on 
the normal findings, reported without elaboration on the 
separation examination.  The Board therefore concludes that 
the third Hickson element is met.

As all three elements necessary for service connection have 
been met, the Board finds that the veteran's current 
sacroiliac disorder resulted from an injury incurred in 
active service.  The veteran's claim of entitlement to 
service connection for a sacroiliac disorder is accordingly 
granted.


ORDER

Service connection for a sacroiliac disorder is granted.


REMAND

2.  Entitlement to service connection for residuals of 
circumcision.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a heart disorder.

The veteran is seeking service connection for a left shoulder 
disorder, a heart disorder and residuals of circumcision.  

A review of the service medical records shows (1) that the 
veteran was treated for an injury to the left shoulder, 
described as "Pain in left shoulder"; (2) he was treated 
for a heart disorder, diagnosed as "Cardiac disorder"; and 
(3) he underwent circumcision during service, and was noted 
at separation to have "Polyuria past 2 years."  

Post-service medical records show that the veteran is 
currently diagnosed with severe degenerative disease of the 
left shoulder.  He also suffered a myocardial infarction in 
September 1999 and has a current diagnosis of coronary artery 
disease.  And, he currently complains of urinary symptoms.  
The Board notes that, while the veteran is not competent to 
diagnose a urinary disorder, he is competent to describe his 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

As the record contains competent evidence of current 
disabilities of the heart and left shoulder, contains 
competent evidence of recurrent symptoms of a urinary 
disability, and establishes that the veteran suffered injury 
or disease of the left shoulder, heart and penis during 
service that may be related to the current disabilities, but 
does not contain medical nexus evidence relating the claimed 
disorders to the in-service disease or injury, a remand is 
required to obtain a VA medical opinion.  See Charles, 16 
Vet. App. 370.

The Board also notes that the record contains a copy of a 
Social Security Administration (SSA) disability 
determination.  It is unclear from the record whether the 
veteran's SSA medical records have been obtained.  

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA should ensure that the veteran's 
SSA medical records have been obtained.  
Any records pertinent to the issues on 
appeal that have not already been 
obtained should be associated with the 
claim file.  VBA should also obtain any 
hospital records pertaining to the 
veteran's in-service circumcision.  Any 
responses received should be noted in the 
claim file.

2.  VBA should schedule the veteran for 
VA examination(s) to determine the nature 
and etiology of his current disorders of 
the heart and left shoulder.  The veteran 
should also be examined to determine 
whether he has a current urinary 
disorder, and whether such disorder is 
related to the circumcision noted in 
service.  The examiner(s) should review 
the claim file in conjunction with the 
examination(s).  The examiner(s) should 
provide an opinion with respect to each 
claimed disorder.  The opinions should 
state whether the disorder is at least as 
likely as not (at least 50 percent 
likelihood) related to a disease or 
injury noted in service.  

The claim file should be forwarded to the 
examiner(s) for review. 

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


